Citation Nr: 1644178	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an eye condition.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for residuals of brain trauma.

4.  Entitlement to a compensable rating for a scar, stab wound, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1983 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Los Angeles, California.  The Veteran filed a notice of disagreement in December 2008 and was provided with a statement of the case in June 2009.  The Veteran perfected his appeal with an August 2009 VA Form 9.  

The Veteran was scheduled for a Board hearing in October 2016 but was deemed a no show.  To date, the Veteran has not requested that his hearing be rescheduled.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.702 (d) (2015).  

The Board notes that in an April 2014 rating decision, the RO denied entitlement to (1) service connection for a disability manifested by discomfort and involuntary muscle movement,  and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran filed a notice of disagreement in October 2014.  In an October 2014 rating decision, the RO granted entitlement to TDIU.  In August 2015, the Veteran filed a notice of disagreement contesting the effective date assigned for the TDIU rating.  In November 2015, the RO furnished the Veteran with statements of the case that addressed the denial of service connection for a disability manifested by discomfort and involuntary muscle movement, and the assignment of the effective date of the grant of a TDIU rating.  In December 2015, the Veteran withdrew his appeal for an earlier effective date for the grant of TDIU rating, and this discrete issue not before the Board.  Thereafter, the Veteran filed an informal VA Form 9 in January 2016 regarding the issue of entitlement to service connection for a disability manifested by discomfort and involuntary muscle movement.  The Board notes that the Veteran has alleged he did not receive a statement of the case or the VA 9.  Nonetheless, the VA Form 9 was not timely and the RO has not yet addressed the issue of timeliness of the substantive appeal with respect to the issue of service connection for a disability manifested by discomfort and involuntary muscle movement in the first instance.  Therefore, this discrete service connection issue and the timeliness of the VA Form 9 are not currently before the Board.  See 38 C.F.R. § 19.32, 19.33, 19.34 (2015).

The Board also notes that after the Veteran was deemed a no-show for his hearing, an informal hearing presentation was not associated with the claims file.  However, as the Board is granting and remanding below, the Board finds that the Veteran is not prejudiced by the Board proceeding in this matter.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated November 1995 to October 2014.  

The issues of entitlement to service connection for an eye condition and entitlement to an increased compensable rating for a scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in May 1987, the RO denied the Veteran's claim for entitlement to service connection for an eye condition; this decision was not appealed and became final.

2.   Evidence submitted since the May 1987 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for an eye condition.

3.  There is clear medical evidence that the Veteran's substance abuse is etiologically related to his service-connected posttraumatic stress disorder (PTSD).

4.  There is clear medical evidence that the Veteran's cognitive impairment is related to a brain injury caused by his substance abuse.  

CONCLUSIONS OF LAW

1.  The May 1987 rating decision, which denied the Veteran's claims of service connection for an eye condition is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an eye condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2015).

3.  The criteria for service connection for cognitive impairment related to brain injury have been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim for entitlement to service connection for an eye condition and to grant service connection for cognitive impairment related to brain injury, no discussion of the VA's duty to notify and assist is necessary for this matter.

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

The Veteran filed a claim in May 1986 for entitlement to service connection for a "vision condition (spots)".  In a June 1986 administrative decision, the RO denied the Veteran's claim for failure to report for a VA examination.  In a May 1987 rating decision, the RO denied the Veteran's claim of service connection for an eye condition.  The RO noted that in March 1984 the Veteran began complaining of floaters in both eyes without findings.  The RO also noted that a VA examination showed that the eyes were normal on examination with 20/20 vision bilaterally.  The RO noted that an eye condition was not found on examination.  

The Veteran was notified of this decision by way of a May 18, 1987 letter.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 1987 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The relevant evidence of record at the time of the May 1987 rating decision included: the Veteran's service treatment records which showed he complained of floaters and "spots" in his vision; a March 1986 statement from the Veteran in which he reported that he had black spots in his eye sight; and the April 1987 VA examination that revealed that the Veteran's eyes were noted as normal and that the Veteran had 20/20 vision.  
The Veteran filed a claim to reopen in July 2007.  The relevant evidence added to the record since the May 1987 rating decision includes: service treatment records from the Veteran's reserve service in 1993; VA treatment records dated November 1985 to October 2014 that show that the Veteran was diagnosed with bilateral floaters causing complaint of seeing spots and lines; and the August 2009 VA Form 9 in which the Veteran reported that the black spots, shimmers of light and cracks in his vision were not there when he joined the military and were a direct result from the brain damage he suffered from sparring daily.  

The Board finds that some of the evidence received since the May 1987 rating decision is new and material.  In this regards, the Board points to the September 2009 VA treatment record that diagnosed the Veteran with bilateral floaters.  The Board notes that the lack of a diagnosed disability was, at least in part, one of the reasons for the previously denied claim.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  As new and material evidence has been received, the previously denied claim of service connection for an eye condition is reopened.  The Veteran's appeal to this extent is allowed. 

Service Connection

The Veteran contends that he suffered brain trauma during service as a boxer.  See May 2008 statement.  The Veteran also contends that he has cognitive impairments due to the brain trauma.   Id. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, a June 1982 enlistment report of medical examination shows that the Veteran's head, neurologic and psychiatric were noted as normal.  

A May 1983 service treatment record shows that the Veteran hit his head on a radio terminal van.  The Veteran reported pain in his head.  The examiner noted that there appeared to be somewhat of a lump.  The examiner noted that there was no bleeding or open laceration.  The examiner noted that the Veteran needed further evaluation for a head injury.   

Another May 1983 service treatment record shows that the Veteran received follow-up treatment after being hit on his head.  On physical examination, The Veteran had a tender raised bruising area on the middle of the scalp.  The Veteran's deep tendon reflexes and neurological were within normal limits.  The Veteran's head, eyes, ears, nose, and throat (HEENT) were within normal limits.  

A February 1984 service treatment record shows that the Veteran suffered a simple laceration to his left eyebrow while sparring.

An April 1984 service treatment record shows that the Veteran injured his nose during a boxing match.  

A May 1984 service treatment record shows that the Veteran was diagnosed with and treated for a fractured nasal bone. 


A June 1985 service treatment record shows that the Veteran was treated for an old nasal fracture.  

A January 1986 separation report of medical examination shows that the Veteran's head, neurologic and psychiatric were noted as normal.  

An April 1987 VA examination shows that on physical examination the Veteran's head, neck and face were noted as normal.  The examiner noted that the Veteran's neurological examination was intact.  

A May 1993 Army National Guard enlistment report of medical examination shows that the Veteran's head, neurologic and psychiatric were noted as normal.  

A May 1993 Army National Guard enlistment report of medical history shows that the Veteran denied frequent or severe headaches, dizziness or fainting spells, eye trouble, a head injury, loss of memory or amnesia, and periods of unconsciousness.  The Veteran did report adverse reaction to medication and venereal disease.   

An August 1993 report of medical examination shows that the Veteran's head, neurologic and psychiatric were noted as normal. 

VA treatment records, dated November 1995 to January 2006, show that the Veteran was treated for cocaine dependence, alcohol dependence and cannabis dependence.  VA treatment records also showed that the Veteran attended graduate school.  

In a May 2008 statement, the Veteran reported memory and concentration problems.  The Veteran also reported that he had slurred speech and blurred vision.  The Veteran reported that he had severe moments of depression to the point he over medicated with illicit drugs in the past.  The Veteran also reported that an MRI and an EEG showed damage to his brain.  The Veteran reported that the doctors have told him that he suffers from dementia and possibly Alzheimer's in his later years.  The Veteran reported that he was sent to the hospital two to three times for being knocked out during a boxing match while on specialized duty.  The Veteran reported that for over a year and a half, for six days a week, he would spar four to eight round to prepare for boxing matches.  The Veteran reported that he had 10 to 20 fights, not including sparing while on the boxing team.  

A May 2007 VA head CT revealed the brain was normal and there was no intracranial hemorrhage.  

An August 2007 VA treatment record shows that the Veteran reported four to five knockouts while boxing for two to three years in the Army.  The Veteran denied other head trauma or loss of consciousness but noted being in multiple fights with blows to the head.  

An August 2007 VA treatment record shows that on examination the Veteran showed impaired attention, poor effort on memory testing and some slight improvement when encouraged to make greater effort.  The physician noted that the Veteran's executive functions were somewhat better than expected given level of attention/memory impairment.  The physician noted that it was overall, concerning for mild delirium, vs. effects of chronic substance abuse vs. effects of remote head trauma, or some combination. 

An October 2007 VA treatment record shows that the Veteran sustained a blunt head trauma in an altercation six weeks prior and presented with new onset dizziness for one week.  

A December 2007 brain MRI revealed that there was a suggestion of mild cerebellar atrophy, more prominent superiorly, otherwise unremarkable MRI examination of the brain.  There was no evidence of infarct, or significant microvascular deep white matter ischemic disease.  There was no evidence of significant focal or global cerebral atrophy.  The hippocampal formations appeared overall normal and symmetrical.  

A December 2007 brain EEG was noted as normal.  

On his August 2009 VA Form 9 the Veteran asserted that the head trauma from boxing showed on the MRI and the EEG.  
In August 2009 the Veteran submitted an internet article entitled Dementia Pugilistic.  The article discussed the relationship between boxing and dementia.  

The Veteran was afforded a VA PTSD examination in October 2012.  The examiner diagnosed PTSD, delusional disorder and dysthymic disorder.  The examiner noted that the Veteran had a diagnosed TBI.  The examiner also noted that the Veteran's head trauma was separate from his psychiatric diagnoses and symptoms.  The examiner noted that the Veteran's drinking and substance abuse was secondary to the PTSD.  The examiner noted that the increase in drinking occurred right after the stabbing which could have made the Veteran more impulsive too.  The examiner noted that it was mostly the PTSD complex that contributed to these changes.  The examiner noted that the Veteran reported that prior to the stabbing he was a social drinker and went clubbing with friends.  The examiner noted that the Veteran reported that after the stabbing in the service, he tried to drown his problems in alcohol.  The Veteran reported that after getting out of the service, the drinking continued, and it escalated to abusing drugs such as crack cocaine and marijuana.  The examiner noted that the Veteran's longest clean time since the service was two years.  The examiner noted that she only did a neurological screen on the Veteran and his TBI/head trauma needed a more comprehensive evaluation than the one given during the examination to fully understand this aspect of the Veteran's case.  

The Veteran was afforded a VA Neuro TBI examination in December 2012.  The Veteran reported that he was a boxer in the Army for a little more than a year in the middle of his tenure in the service.  The Veteran reported that he was in five bouts and was knocked out at least twice that he can remember.  During one episode, he remembers going to the hospital after being knocked down.  He was unconscious for about 10 seconds.  He was in the hospital just overnight and was put on special duty for 13 months to a year afterwards.  He stated that his designated duties were as a multichannel equipment operator but he did not do this work while he was in the service.  He reported that he mainly sparred and trained other boxers in the Army to compete in matches.  He stated that he sparred about five days a week with other boxers, and this was the special duty that he was designated to do.  The Veteran admitted to abusing cocaine and alcohol for many years, from 1988 on up to the present time, on and off for about four to five years during that time.  
The examiner noted the Veteran's in-service head injuries and reports of floaters in his eyes.  The examiner also noted the Veteran's post-service treatment.  The examiner diagnosed a history of at least two concussions as a boxer in the service with brief losses of consciousness; history of severe alcohol and cocaine abuse for many years, and cognitive dysfunction, progressive, most likely associated with alcohol and cocaine abuse.  The examiner explained that the Veteran showed objective evidence of cognitive impairment on neurological examination.  The examiner concluded that the etiology of this impairment was most likely to be longstanding alcohol and cocaine abuse.  The examiner noted that review of the Veteran's service records showed no evidence for symptoms of traumatic brain injury while in the service.  The examiner explained that after discharge from the service, the Veteran was able to go to undergraduate school at USC and earn an undergraduate degree.  He was also able to attend graduate school at USC, and was expelled only because of continued drug and alcohol abuse.  The examiner explained that the Veteran's cognitive impairment only started later than this with continued, alcohol and cocaine abuse.  The examiner noted that mental status examinations by psychiatric department at the VA West Los Angeles Medical Center early on showed normal mental status.  The examiner explained that the cognitive impairment is of a progressive nature, related to brain injury from his continued alcohol and drug abuse.  The examiner noted that MRI scan of the brain in 2009 showed mild cerebellar volume loss, which is most likely related to his alcohol abuse.  The examiner noted that there were no findings of traumatic brain injury.

Based on the above, the Board finds that the most competent and credible evidence of record has related the Veteran's cognitive impairment to a brain injury from his continued alcohol and drug abuse as evidenced by the December 2012 VA examination.

The Board notes that pursuant to 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2014), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  

However, the United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Brown, 237 F. 3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the September 2012 VA opinion specifically concluded that the Veteran's substance abuse was secondary to his PTSD and noted the Veteran's onset and history of substance abuse in relation to the stressor that caused his PTSD.  The Veteran was granted service connection for PTSD by way of a March 2013 rating decision.  Therefore, the Board finds that there is clear medical evidence establishing that alcohol or drug abuse disability was indeed caused by a primary service-connected disability, the Veteran's PTSD.  

Furthermore, the December 2012 VA examiner explained that the cognitive impairment was related to the brain injury from the Veteran's continued alcohol and drug abuse.  The examiner also noted that the MRI scan of the brain in 2009 showed mild cerebellar volume loss, which was most likely related to his alcohol abuse.  Therefore, the Board finds that the most competent and credible evidence of record shows that the Veteran's cognitive impairment due to a brain injury was caused by the Veteran's alcohol abuse.  Further, the Board notes that organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  See 38 C.F.R. § 3.301 (c) (2015).  Additionally, organic diseases and disabilities which are a secondary result of the chronic use of drugs will not be considered of willful misconduct origin.  As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for cognitive impairment related to a brain injury caused by the Veteran's continued alcohol and drug abuse, which is his service-connected PTSD.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an eye condition; the appeal is granted to this limited extent.

Entitlement to service connection for cognitive impairment related to a brain injury is granted.  


REMAND

First, a September 2012 VA treatment record shows that the Veteran is currently in receipt of "SSI" benefits.  However, the Veteran's Social Security Administration (SSA) records are not associated with the Veteran's claim file and have not been requested.  Therefore, a remand is necessary to obtain the Veteran's SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In regards to the Veteran's claimed eye condition, the Veteran contends that he has bilateral floaters and eye spots that are related to hitting his head in-service and boxing while in service.  See August 2009 VA Form 9.  The Veteran's service treatment records show that the Veteran was treated for floaters and black spots in December 1983, January 1984, September 1984, and January 1986.  Additionally, a September 2009 VA treatment record shows that the Veteran was diagnosed with bilateral floaters.  As the Veteran was treated for bilateral floaters in service and currently has a diagnosis of bilateral floaters, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006);

In regards to in an increased rating for the Veteran's service-connected scar, the Veteran was last afforded a VA examination in May 2008, over eight ago.  As the claim is already being remanded to obtain SSA records, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected scar.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

2. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Obtain VA treatment records dated October 2014 to the present.  

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral floaters.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral floaters, dark spots, etc. are related to the Veteran's military service, to include hitting his head in on a van door, boxing or the in-service treatment for floaters/spots/cracks.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral floaters, dark spots, etc. were 1) caused or b) aggravated by the Veteran's brain trauma due to substance abuse.  

In so opining, the examiner should address the other lay and medical evidence of record.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case

5. Schedule the Veteran for a VA examination to determine the nature and severity of his scar, stab wound, right shoulder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should identify and completely describe all current symptomatology, to include whether the Veteran has limitation of motion and/or pain in his right shoulder due to the scar.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case

6. After completing the above, the Veteran's claims, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


